Citation Nr: 1430347	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-10 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in essence reopened and denied service connection for bilateral hearing loss and tinnitus, although that rating decision did not address reopening the claims at that time.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss and tinnitus are considered reopened and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the bilateral hearing loss and tinnitus issues stemming from the March 2002 rating decision in a March 2005 correspondence; thus, that March 2002 rating decision is final.  

2.  While a majority of the evidence received since the March 2005 withdrawal is redundant or non-material evidence, the RO determined that the evidence of record necessitated obtaining a VA audiological examination and medical opinion in February 2013; therefore, new and material evidence is deemed to have been received since the last final decision.  

CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Regarding the claim to reopen service connection for bilateral hearing loss and tinnitus, as the instant decision reopens those claims and remands for further development, no further discussion of VCAA compliance of those issues is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the RO last adjudicated the Veteran's bilateral hearing loss and tinnitus claims in a March 2002 rating decision, which he timely completed appeal of in a March 2005 substantive appeal, VA Form 9.  However, three days after completing that appeal, the Veteran submitted a correspondence noting that he withdrew appeal of the hearing loss and tinnitus claims if he was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which he was awarded the day before in a March 2005 rating decision.  Thus, the Board finds that the March 2002 rating decision is final as the Veteran withdrew his appeal of the hearing loss and tinnitus issues that he timely appealed in March 2005.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2013).

On June 16, 2005, the Veteran submitted another correspondence arguing entitlement to service connection for bilateral hearing loss and tinnitus.  In a June 2005 letter, the Veteran was informed that this correspondence was considered an untimely filed notice of disagreement and that it would be considered a new claim to reopen.  The Veteran was denied service connection for bilateral hearing loss and tinnitus in a March 2006 rating decision, which is the subject of this appeal.  

The evidence of record reflects that in June 2005 the Veteran reopened his claim for service connection, after withdrawing the appeal of those issues in March 2005.  As the March 2002 rating decision became final following withdrawal of the appeal, new and material evidence is required to reopen the claim of service connection for a bilateral hearing loss and tinnitus, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In this case, the Board notes that the Veteran has essentially made the same arguments he advanced during the previous appeal through the time he withdrew that appeal in March 2005.  The Veteran has also submitted many of the same documents, including internet articles regarding hearing loss and tinnitus having etiological causes by autoimmune responses, and numerous of the same highlighted VA and private treatment records and medical opinions that were previously of record at the time of the March 2005 withdrawal.  The Board notes that much of the evidence received since the March 2005 withdrawal of his appeal is redundant evidence or does not demonstrate a link to military service or to a service-connected disability, and merely just discloses continued medical treatment for his hearing loss and tinnitus.

Regardless, however, the Board notes that the RO determined in February 2013 that the evidence of record necessitated obtaining a VA audiological examination, to include a medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  In light of this determination, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence having been received, the claims of service connection for bilateral hearing loss and tinnitus are reopened; to this extent, the appeal is granted.

REMAND

The February 2013 audiological opinion obtained is speculative in nature and does not address the Veteran's contentions or his conceded combat noise exposure during military service.  Accordingly, a remand is necessary in order to obtain a fully adequate examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Los Angeles and Long Beach VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since December 2012 and May 2012, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  (The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.)  

During the examination, the examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any hearing loss and tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any combat noise exposure therein as a result of his service.  

The examiner should find as conclusive fact that the Veteran was exposed to combat noise as a result of his combat service in the Republic of Vietnam.

The examiner should specifically address the noted threshold shifts from his enlistment examination to his separation examination, as well as the April 1971 VA audiological examination within a month of discharge from service.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, to include his conflicting assertions that tinnitus and hearing loss began in service during his May 2014 hearing, and the 1997 evidence of sudden onset of hearing loss and tinnitus at that time, many years after discharge from service.  

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

The examiner should additionally address any other contention by the Veteran as to etiological cause of his hearing loss and tinnitus raised by the record, to include exposure to herbicides and/or other chemicals during his service in the Republic of Vietnam.  The Board notes that the Veteran is presumed to have been exposed to herbicides during service as a result of his in-country service in the Republic of Vietnam.

Then, the examiner should address whether the Veteran's hearing loss and tinnitus more likely, less likely or at least as likely as not is the result of his service-connected gunshot wound of the right buttock, right ischium fracture, meralgia paresthetica and/or posttraumatic stress disorder (PTSD).  

Finally, the examiner should opine whether the Veteran's hearing loss and tinnitus has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by those service-connected disabilities.

The examiner should additionally address the other medical evidence in the claims file which notes that the Veteran had a sudden onset of hearing loss and tinnitus in July 1997, and many of the highlighted medical opinions from that time relating such hearing loss and tinnitus to some unknown autoimmune disease, or to his nonservice-connected lupus.  

The examiner should note that no autoimmune disease or lupus has been service-connected and therefore any autoimmune disease or lupus-caused hearing loss or tinnitus cannot be the subject of service connection at this time.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


